United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3372
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Ernest M. Hanan,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 26, 2006
                                 Filed: June 12, 2006 (Corrected on: 06/19/06)
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Ernest Hanan pleaded guilty to conspiring to manufacture, distribute, and
possess with intent to distribute at least 5 grams of actual methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846. After the Supreme Court issued
its decision in Blakely v. Washington, 542 U.S. 296 (2004), but before its decision
in United States v. Booker, 543 U.S. 220 (2005), the district court sentenced Hanan
under a mandatory Guidelines regime. Specifically, at the sentencing hearing, the
district court found a total offense level of 29, and a criminal history category of IV,
which resulted in a Guidelines imprisonment range of 121-151 months. Stating that
a 10-year term was “more than enough,” the court sentenced Hanan to 121 months in
prison and 5 years of supervised release.
      On appeal, Hanan first renews a challenge, based on Blakely, he made to the
presentence report’s drug-quantity recommendation, but this argument fails because
Brown admitted responsibility for 50-150 grams of actual methamphetamine. See
United States v. Alvarado-Rivera, 412 F.3d 942, 946 n.3 (8th Cir. 2005) (en banc)
(defendant’s Sixth Amendment rights not violated where defendant admitted
responsibility for drug quantity), cert. denied, 126 S. Ct. 1096 (2006).

      We conclude, however, that the district court erred, understandably, in
sentencing Hanan under a mandatory Guidelines regime that remains valid only as
advisory. See Booker, 543 U.S. at 243-45. Because Hanan preserved the issue, see
United States v. Pirani, 406 F.3d 543, 549 (8th Cir.) (en banc) (Booker error
preserved if defendant argued Blakely error below), cert. denied, 126 S. Ct. 266
(2005), the government has the burden to prove that the district court’s use of the
Guidelines as mandatory was harmless, see United States v. Love, 419 F.3d 825, 828-
29 (8th Cir. 2005). In other words, the government must prove there is no “grave
doubt” about whether application of mandatory Guidelines substantially influenced
the outcome of the sentencing proceeding. See United States v. Ellis, 417 F.3d 931,
934 (8th Cir. 2005). The government cannot meet its burden in this case. The district
court sentenced Hanan at the bottom of the Guidelines range, and stated that this
sentence was “more than enough,” even after granting Hanan’s motion for a
downward departure related to his overstated criminal history. See United States v.
Cullen, 432 F.3d 903, 905-06 (8th Cir. 2006) (error in imposing sentence under
mandatory Guidelines not harmless where court sentenced defendant to bottom of
Guidelines range); Love, 419 F.3d at 829 (same); Ellis, 417 F.3d at 933-34 (same);
United States v. Haidley, 400 F.3d 642, 644-45 (8th Cir. 2005) (same).

      We therefore remand for resentencing in accordance with Booker.
                           ____________________




                                         -2-